Name: Commission Implementing Regulation (EU) 2017/1862 of 16 October 2017 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: foodstuff;  cooperation policy;  trade;  trade policy;  international trade
 Date Published: nan

 17.10.2017 EN Official Journal of the European Union L 266/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1862 of 16 October 2017 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 38(d) thereof, Whereas: (1) Commission Regulation (EC) No 1235/2008 (2) provides for a period for the control bodies and control authorities to submit their request for recognition for the purpose of the import of compliant products in accordance with Article 32 of Regulation (EC) No 834/2007. As the implementation of the provisions regarding the import of compliant products is still under assessment and the related guidelines, models, questionnaires and the necessary electronic transmission system are still under development, the deadline for the submission of requests by control bodies and control authorities should be extended. (2) The measures provided for in this Regulation are in accordance with the opinion of the Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 In Article 4(1) of Regulation (EC) No 1235/2008, the date 31 October 2017 is replaced by 31 October 2018. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 189, 20.7.2007, p. 1. (2) Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 334, 12.12.2008, p. 25).